Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Hong Zou on 8/22/2022.

The application has been amended as follows: 
See Office Action Appendix.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: a “first mobility pattern comprises a first mobility management configuration, the first mobility management configuration comprising a first location update timer for triggering acquisition of updated location of the terminal; configuring, by the RAN node, a RRC-INACTIVE state for the terminal based on the first mobility management configuration comprising the first location update timer received from the CPF; and sending, by the RAN node, a second mobility pattern including the RRC-INACTIVE state to the terminal; and wherein the method further comprises: determining, by the RAN node based on the first mobility pattern and a local configuration policy, the second mobility pattern in response to the RAN node not supporting the first mobility management configuration comprised in the first mobility pattern”. 


The closest prior art to Bosch et al. (Pub. No.: US 20090176513 A1) teaches a first mobility pattern comprises a first mobility management configuration (The LTE Mobility Management information may include NITZ information (Time Zone), a list of emergency numbers in the area, and the like, Para. 35, FIG. 1).  
Bosch teaches the first mobility management configuration comprising a first location update timer for triggering acquisition of updated location of the terminal (The mobility management information may also include periodic location update timer information that can be used to minimize periodic update timers used by the mobile unit 150, Para. 35, FIG. 1.  The mobile unit may monitor (at 315) the tracking area information, Para. 38, FIG. 3.  If the mobile unit determines (at 315) that it is entering a tracking area on which it is not registered, then the mobile unit may send (at 320) a location update message to the network corresponding to that tracking area, Para. 38, FIG. 3).  
Bosch teaches configuring a state for the terminal (LTE Mobility Management information may be passed from the mobility management entity 105 to the mobile unit 150, Para. 35, FIG. 1) based on the first mobility management configuration comprising the first location update timer (The mobility management information may also include periodic location update timer information that can be used to minimize periodic update timers used by the mobile unit 150, Para. 35, FIG. 1) received from the CPF (from the mobility management entity 105, Para. 35, FIG. 1).  
Bosch fails to teach “configuring, by the RAN node, a RRC-INACTIVE state”, “sending, by the RAN node, a second mobility pattern including the RRC-INACTIVE state to the terminal; and wherein the method further comprises: determining, by the RAN node based on the first mobility pattern and a local configuration policy, the second mobility pattern in response to the RAN node not supporting the first mobility management configuration comprised in the first mobility pattern.”


The closest prior art to Koc (Pub. No.: US 20140301288 A1) teaches configuring, by the RAN node (eNB 104, Para. 24, FIG. 3), a RRC-INACTIVE state (The acceptance may include a reduction of an RRC inactivity timer 314 for fast connection release, Para. 24, FIG. 3) for the terminal (a small-data RRC connection for the UE 102 is being established, Para. 24, FIG. 3) based on the first mobility management configuration received from the CPF (the eNB 104 may receive an acceptance message 308 from the MME 122 for the small-data RRC connection, Para. 24, FIG. 3).  
Koc teaches sending, by the RAN node, a second mobility pattern including the RRC-INACTIVE state to the terminal (the eNB 104 may send an RRC connection reconfiguration message 310 to the UE 102 in response to receipt of the acceptance 308 to establish the small-data RRC connection. The RRC connection reconfiguration message 310 may include a measurement information element (IE) when mobility is to be supported.  Para. 24, FIG. 3).  
Koc fails to teach “the first mobility management configuration comprising a first location update timer for triggering acquisition of updated location of the terminal”, “determining, by the RAN node based on the first mobility pattern and a local configuration policy, the second mobility pattern in response to the RAN node not supporting the first mobility management configuration comprised in the first mobility pattern”, among other limitations.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1, 8, 11-18 and 20-25 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
8-22-2022  

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477